Citation Nr: 0116827	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment of burial benefits.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from December 1940 to July 
1960.  The appellant is a daughter of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 notice of decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Denver, Colorado.  

The Board notes that in her substantive appeal the appellant 
states that the Navy encouraged the veteran to smoke and 
smoking was a direct cause of the veteran's death.  These 
assertions appear to be a claim for service connection for 
cause of death.  The RO has not addressed this matter.  
Accordingly, the Board refers the claim to the RO for 
development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the disposition of 
the appellant's appeal has been obtained.

2.  The veteran died on December [redacted], 1998, at the age of 75.  
The cause of death was cardiovascular collapse as a 
consequence of severe cardiomyopathy.

3.  At the time of the veteran's death he was not receiving 
pension nor compensation benefits; no such claims, original 
or reopened, were active.  The veteran was service connected 
for a postoperative hemorrhoidectomy and residuals of a right 
hand injury with ankylosis of the little finger; both 
disabilities were rated as noncompensable.  

4. The veteran did not die while in a VA medical center, 
domiciliary, or a nursing home, or at a facility under 
contract with the VA, or while traveling under proper prior 
authorization and at VA expense to a specified place for the 
purpose of examination, treatment or care.

5.  The veteran was not discharged from service due to a 
disability incurred in or aggravated in the line of duty, and 
he is not buried in a national cemetery.


CONCLUSION OF LAW

The requirements for entitlement to VA burial benefits are 
not met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107(a) (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.1600; 1605 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The death certificate reflects that the veteran died at the 
age of 75 in December 1998.  The cause of death is listed as 
cardiovascular collapse due to severe cardiomyopathy.

The appellant filed a timely application for burial benefits 
(VA Form 21-530) in February 1999.  The RO notified the 
appellant by letter dated in March 1999, that her claim of 
entitlement to nonservice-connected burial benefits was being 
denied.  The appellant filed a timely notice of disagreement 
in February 2000, highlighting the veteran's outstanding 
service record and indicating that he was service connected 
with a 10 percent disability rating.  The appellant perfected 
her appeal in August 2000 with the submission of a timely 
substantive appeal (Form 9).  Therein, she described how the 
U.S. Navy supplied the veteran with cigarettes and encouraged 
him to smoke at every opportunity.  The appellant indicated 
that cigarette smoking was a direct cause of the veteran's 
death.  The appellant also pointed out that the loss of the 
veteran's records in "the St. Louis fire" and VA's 
misplacing records was "convenient."

The Board notes that the veteran served in the U.S. Navy.  
Records of navy service members were not involved in the 1973 
fire and the veteran's service medical records have been 
associated with the claims folder.


II.  Analysis

Initially, the Board notes that the appellant's claim clearly 
has been filed in good faith and that she has, quite 
understandably, not been satisfied with the explanation 
provided by the VA as to why the benefits sought have not 
been awarded.  The law and regulatory provisions governing 
these benefits are tied to criteria other than the duration 
or quality of the veteran's service.  Although there are 
multiple bases upon which the benefits may be granted, the 
Board has examined each of them and regrettably must conclude 
that the facts of this case simply do not afford any grounds 
upon which the Board may act favorably.  In the following 
paragraphs the Board will explain the basis for this 
determination as simply as the circumstances permit.

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  38 C.F.R. §§ 3.1600(a), (b).

The law provides for the payment of burial and funeral 
expenses by VA when a veteran dies of a service-connected 
disability or disabilities.  38 U.S.C.A. § 2307.  In 
addition, a sum may be paid toward burial and funeral 
expenses for a deceased veteran who, at the time of his 
death, was in receipt of compensation or pension or, but for 
the receipt of retirement pay, would have been in receipt of 
compensation.  38 U.S.C.A. § 2302(a)(1).  Moreover, such a 
benefit may even be paid if the veteran, at the time of his 
death, had an original or reopened claim for VA pension or 
compensation pending, which would have resulted in an award 
of such benefit.  38 C.F.R. § 3.1600(b)(2).

A sum may also be paid toward burial and funeral expenses if 
the veteran dies of nonservice-connected causes while staying 
at a VA hospital, nursing home or domiciliary facility.  38 
U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  Even if the 
veteran is not hospitalized in a facility, benefits may still 
be paid if he dies while traveling under a proper prior 
authorization at VA's expense to or from a specific place for 
the purpose of examination, treatment or care.  38 C.F.R. § 
3.1605.

Furthermore, 38 U.S.C.A. § 2303 provides that burial benefits 
can be paid when the deceased was properly admitted and 
receiving hospital care in accordance with 38 U.S.C.A. § 1703 
at the time of death.  This latter section indicates that 
when VA facilities are not capable of furnishing economical 
care because of geographical inaccessibility or because it is 
not capable of furnishing the required care, the VA may 
contract with non-VA facilities in order to furnish medical 
services for a disability if it has been determined that the 
veteran's condition precludes treatment in a VA facility.  38 
U.S.C.A. § 1703(a)(2)(c).  The VA may also contract with a 
non-VA facility for hospital care or medical services for 
treatment of medical emergencies which pose a serious threat 
to the life or health of the veteran receiving services in a 
VA facility.  38 C.F.R. § 1703(a)(3).

In this case, the death certificate indicates the veteran 
died from cardiovascular collapse due to severe 
cardiomyopathy.  At the time of his death, the veteran was 
not receiving treatment under the authority of the VA, and 
was not hospitalized or traveling under VA authority.  
Further, the veteran died at a private facility and nothing 
in the record suggests that the facility was under contract 
with the VA.  The veteran was not in receipt of compensation 
or pension benefits at the time of his death, nor would he 
have been in receipt of such benefits.  Although he was 
service connected for several disabilities, none of the 
disabilities was rated as compensable.  Thus, he was not in 
receipt of compensation benefits based upon his service-
connected disabilities.  In addition, there was no claim 
pending at the time of death that would have resulted in an 
award of compensation or pension.

If the veteran's body is held by a State or political 
subdivision of a State and there is no next of kin or other 
person claiming the body and there are not sufficient 
available resources to cover burial and funeral expenses, a 
sum may be paid toward burial and funeral expenses.  38 
U.S.C.A. § 2302(a)(2); 38 C.F.R. § 3.1600(b)(3).  The 
appellant did not indicate on the application for burial 
benefits, and there is no other indication in the record, 
that any of these circumstances were applicable in her case.  
In fact, the application for burial benefits notes that the 
veteran was buried in a private cemetery, and the appellant 
paid all costs.

The Congressional Omnibus Budget Reconciliation Act of 1990 
provides that a plot allowance is no longer payable based 
solely on wartime service.  This provision is effective for 
deaths of veterans that occurred after October 31, 1990.  A 
plot or internment allowance may be paid to a person or 
entity who incurred the expenses if the person is otherwise 
qualified to receive burial benefits or under the following 
conditions: the veteran served during a period of war and he 
is either buried in a cemetery or section thereof which is 
used solely for the internment of persons eligible for burial 
in a national cemetery; or the cemetery or section thereof is 
owned by the State; and no charge is made by the State for 
the cost of the plot or internment.  38 U.S.C.A. § 2303(b); 
38 C.F.R. § 3.1600(f)(2).  As explained above, the appellant 
is not otherwise eligible to receive burial benefits.

As this discussion illustrates, the law and regulations 
concerning burial benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that she should be 
entitled to the benefits based on the veteran's service; 
unfortunately, the Board has no authority to act outside the 
constraints of the statutory and regulatory criteria.  After 
a thorough review of all the evidence under the pertinent law 
and regulations, the Board can only conclude that there is no 
provision that could possibly allow a grant of these benefits 
on the facts of this case.  In reaching this determination 
the Board has considered the benefit of the doubt doctrine, 
however, this doctrine may only be applied where the evidence 
for and against the claim is in approximate balance.  The 
evidence in this case is overwhelmingly against the claim and 
the benefit of the doubt doctrine does not assist the 
appellant in such circumstances.  38 U.S.C.A. § 5107(b).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in a case where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).

The Board recognizes that the newly enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A) (VCAA) has 
redefined VA's obligations with respect to the duty to assist 
and is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the enactment, but not 
yet final as of that date.  While compliance with the notice 
and duty to assist provisions contained in the new law is now 
required, since the Board has determined that the appellant's 
claim lacks legal merit, the Board finds that any change 
brought about by the VCAA would have no effect on the 
disposition of the appeal.  Moreover, there is no indication 
that there were any existing records not already of record 
that would provide a reasonable possibility of substantiating 
the claim.  The RO through its rating decision and statement 
of the case provided full notice to the claimant of reasons 
why her claim could not be granted.  Accordingly, the Board 
finds it may proceed to decide this matter without prejudice 
to the claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, the Board must point out that the appellant has not 
actually maintained in her arguments that entitlement exists 
under the governing law and regulations.  Rather the central 
thrust of her arguments is that the governing law and 
regulations should afford entitlement in light of the 
duration and outstanding character of the veteran's service.  
Her dispute is therefore not with the decision of the 
adjudicators at the RO but with the law and regulations 
themselves.  The Board, however, is bound by statute to 
follow the existing law and regulations and has no power to 
alter them.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000).  


ORDER

Entitlement to payment of burial benefits is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

